NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                        ________________

                    Nos. 19-3499, 19-3504 & 19-3507
                           ________________

                 STEELWORKERS PENSION TRUST,
                    by Daniel A. Bosh, Chairman,

                        Appellant in No. 19-3507

                                    v.

        THE RENCO GROUP, INC.; ILSHAR CAPITAL LLC;
    BLUE TURTLES, INC.; UNARCO MATERIAL HANDLING, INC.;
INTEVA PRODUCTS LLC; THE DOE RUN RESOURCES CORPORATION;
                    US MAGNESIUM LLC,

                   Appellants in 19-3499 and 19-3504
                          ________________

                Appeal from the United States District Court
                  for the Western District of Pennsylvania
 (D.C. Civil Action Nos. 2-18-cv-00142, 2-18-cv-01311 and 2-18-cv-01429)
                  District Judge: Honorable Cathy Bissoon
                             ________________

                Submitted under Third Circuit LAR 34.1(a)
                         On September 25, 2020

          Before: AMBRO, PORTER and ROTH, Circuit Judges

                     (Opinion filed: August 26, 2021)
                                    ________________

                                        OPINION*
                                    ________________

ROTH, Circuit Judge

                                            I.


       Plaintiff, The Renco Group, Inc., and six subsidiaries (collectively, Renco) appeal

two summary judgment orders, and related preceding interlocutory orders, in actions

brought in the United States District Court for the Western District of Pennsylvania under

the Employee Retirement Income Security Act of 1974 (ERISA).1 Defendant

Steelworkers Pension Trust (SPT) partially appeals from one of the summary judgment

orders. For the reasons stated below, we will affirm the District Court’s orders in their

entirety.

                                             II.

       Renco formed RG Steel Holdings LLC (RG Steel) as a wholly owned subsidiary in

2011. In March 2011, RG Steel purchased a number of steel mills and related properties.

As a result of this transaction, Renco became part of the controlled group that included RG

Steel. Some of RG Steel’s businesses were contributing employers to SPT, a multi-

employer pension plan. By late 2011, RG Steel was in financial distress and losing

approximately $1 million per day. Renco began to seek outside financing for RG Steel.




*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  29 U.S.C. §§ 1001–1500.
                                               2
       When it became clear that no entity would entertain lending to RG Steel without

receiving some form of equity in exchange, Renco approached Cerberus Capital

Management, L.P., with a mixed debt-equity proposal. Cerberus’s attorneys submitted a

draft transaction, involving two tranches of equity warrants, each conveying a 24.5%

interest in RG Steel upon exercise of the warrants and/or satisfaction of additional

conditions. Renco’s counsel stated that Renco would prefer Cerberus to take ownership of

24.5% of RG Steel’s membership units (i.e., shares) immediately upon closing. Cerberus

initially objected, but agreed to accept direct equity after repeated requests from Renco.

After Renco’s lawyers received confirmation that the transfer of membership units would

not create an ERISA risk, the Cerberus transaction closed, and Renco claimed that it had

exited RG Steel’s controlled group. After the Cerberus transaction, RG Steel’s financial

position continued to decline. It entered bankruptcy and withdrew from SPT.

       SPT entered proofs of claim in the RG Steel bankruptcy case asserting, inter alia,

withdrawal liability claims. The parties tolled their dispute during the pendency of a related

case against Renco by the Pension Benefit Guaranty Corporation (PBGC).2 During the

tolling period, on April 14, 2015, SPT emailed Renco a calculation of withdrawal liability

payments. Renco defaulted, and SPT initiated proceedings in the District Court to collect

payments. The District Court directed the parties to arbitration, and we affirmed.3

       The Arbitrator ruled that Renco was required to make interim withdrawal liability

payments to SPT beginning 60 days after SPT’s April 14, 2015, email. After Renco again


2
  The record of the PBGC litigation was incorporated into the District Court’s record in these
actions.
3
  See Steelworkers Pension Tr. v. Renco Grp., Inc., 694 F. App’x 69 (3d Cir. 2017).
                                                3
refused, SPT initiated a new action in the District Court seeking interim payments and

additional statutory damages.4 Meanwhile, the Arbitrator ruled in SPT’s favor on the

merits of the withdrawal liability claim. SPT and Renco filed simultaneous actions

seeking, respectively, to confirm and vacate the Arbitrator’s award.5 After the District

Court denied Renco’s motion to dismiss the interim payments action, Renco entered into a

consent order with SPT to pay $78 million, the principal of the Arbitrator’s final

withdrawal liability award.

       In response to summary judgment motions in both the confirmation/vacation and

interim payments actions, the District Court entered two orders: one confirming the

Arbitrator’s final award (the Withdrawal Liability Decision), and one granting SPT

interest, attorney’s fees, and costs in the interim payments action (the Interim Payments

Decision). Renco appealed both decisions and all interlocutory orders leading to the

summary judgments, including the court’s order denying its motion to dismiss the interim

payments action. SPT also appealed the Interim Payments Decision.6

                                              III.7




4
  No. 18-cv-00142 (Bissoon, D.J.). 29 U.S.C. § 1132(g)(2) allows for interest, double interest,
liquidated damages, attorney’s fees, and costs on delinquent payments.
5
  The two confirmation/vacation lawsuits have been consolidated into one action, No. 18-1311
(Bissoon, D.J.).
6
  The only issue arising from the Interim Payments Decision is the interest rate used.
7
  The District Court had jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C. § 1451(c). We have
jurisdiction under 28 U.S.C. § 1291.
                                               4
        Our review of the District Court’s summary judgment grants is plenary, 8 as is our

review of its denial of Renco’s motion to dismiss.9 We review the Arbitrator’s findings of

fact for clear error and his conclusions of law de novo.10

                                                   IV.

        In the withdrawal liability action, the Arbitrator and the District Court found that

the Cerberus transaction did not remove Renco from RG Steel’s controlled group under

the Multiemployer Pension Plan Amendments Act (MPPAA) because Renco had a

principal purpose to evade or avoid withdrawal liability.11 We owe the Arbitrator’s

withdrawal liability finding “great deference” in light of the MPPAA’s strong policy

toward arbitrating disputes of this kind.12

        The thrust of Renco’s position on appeal is that the Cerberus transaction’s change

in the type of equity exchanged from permanent warrants to membership units was merely

a “clarifying contract edit” that had no dispositive effect on the transaction as a whole. For

that reason, Renco contends that the Arbitrator and the District Court erred by focusing on

the “evade or avoid” inquiry on this change. We conclude, however, that Renco’s


8
  SUPERVALU, Inc. v. Bd. of Trs. of Sw. Pa. & W. Md. Area Teamsters & Emps. Pension Fund,
500 F.3d 334, 340 (3d Cir. 2007).
9
  Keystone Redev. Partners, LLC v. Decker, 631 F.3d 89, 95 (3d Cir. 2011).
10
   Crown Cork & Seal Co. v. Cent. States Se. & Sw. Areas Pension Fund, 982 F.2d 857, 860 (3d
Cir. 1992) (citations omitted).
11
   See 29 U.S.C. § 1381 (obligating employers who exit multiemployer pension plans to pay
withdrawal liability equaling the employer’s share of the plan’s unvested benefits); id. §
1301(b)(1) (extending withdrawal liability to businesses within the employer’s common control);
id. § 1392(c) (“If a principal purpose of any transaction is to evade or avoid [withdrawal
liability], . . . liability shall be determined and collected . . . without regard to such transaction.”).
12
   Sherwin-Williams Co. v. N.Y. State Teamsters Conf. Pension, Ret. Fund., 158 F.3d 387, 392
(6th Cir. 1998); see Chicago Truck Drivers v. Louis Zahn Drug Co., 890 F.2d 1405, 1412 (7th
Cir. 1989) (“The need for deference to the arbitrator’s expertise is even more obvious on the
issue of whether the seller sought to evade or avoid withdrawal liability.”).
                                                    5
arguments misrepresent the record and reveal no error in the Arbitrator or District Court’s

reasoning.

       First, Renco asserts that the District Court erred by failing to reconsider the

Arbitrator’s finding that the Draft Permanent Warrants Transaction was “perfectly

permissible” under the MPPAA and would not have led to withdrawal liability absent the

change to membership units.13 The Arbitrator made no such finding. He merely stated

that he could not conclude that the draft transaction would have removed Renco from the

controlled group. The District Court did not fail to analyze the issue but reviewed the

Arbitrator’s findings and found no error of law. Nothing more was required.14

       Nor did the Arbitrator err in finding that the draft transaction would not definitively

have altered Renco’s controlled group status. Breaking the controlled group required an

immediate transfer to Cerberus of greater than 20 percent “of the profits interest or capital

interest” in RG Steel.15 Renco argues that this result was assured because the section of

the draft transaction agreement governing discretionary distributions “would have

immediately transferred to Cerberus a 24.5% capital and profits interest in RG Steel

Holdings LLC.”16 The Arbitrator considered the section Renco cites but found that in light

of other sections of the agreement, limiting Cerberus’s right to share in RG Steel’s

distributions, the draft transaction as a whole would not have transferred to Cerberus more

than 20 percent of “the full community of interest in the profits and losses of RG Steel


13
   Appellant’s Opening Brief (“Op. Br.”) 45.
14
   Sun Cap. Partners III, LP v. New England Teamsters & Trucking Indus. Pension Fund, 724
F.3d 129, 149 (1st Cir. 2013) (finding that courts may not take “the affirmative step of writing in
new terms to a transaction or to create a transaction that never existed”).
15
   26 C.F.R. § 1.414(c)-2(b).
16
   Op. Br. 51 (emphasis omitted).
                                                 6
Holdings LLC prior to exercise [of the warrants].”17 We agree with the District Court that

the Arbitrator’s findings are correct and properly supported by the record.

       Renco makes much of its own “subjective belief” that the Cerberus transaction

would remove it from RG Steel’s controlled group even before the permanent warrants

were changed to membership units. If it believed the change would have no effect, Renco

argues, it defies logic to find that the change transformed the transaction from one without

a purpose to evade or avoid to one with such a purpose. Far from warranting reversal, this

fact hurts Renco’s case. The Arbitrator’s findings suggest that Renco was motivated by a

purpose to avoid ERISA obligations as soon as it understood that it would need to give up

equity as part of any outside financing transaction for RG Steel. Thus, Renco’s statement

that it sought to avoid withdrawal liability even before the final deal terms were agreed

upon only strengthens the Arbitrator’s conclusion.

       We are similarly unpersuaded by Renco’s position that the Arbitrator and District

Court failed to properly consider whether the Cerberus transaction as a whole had a

principal purpose to evade or avoid withdrawal liability. Renco’s first argument to that

effect—that the Cerberus transaction could not have had such a purpose because the

Arbitrator found it was motivated by “a legitimate business reason . . . of introducing much

needed capital” into RG Steel’s depleted coffers18—ignores the fact that a transaction can

have more than one “principal purpose” under the MPPAA.19 Here, the Arbitrator found




17
   Joint Appendix (JA) 112.
18
   Op. Br. 73.
19
   See Sherwin-Williams, 158 F.3d at 395.
                                             7
that the transaction had two principal purposes: one legitimate (to revitalize RG Steel), and

one illegitimate (to evade withdrawal liability).

       Renco next points to the Arbitrator’s finding that it was not motivated by a desire to

evade or avoid withdrawal liability when it decided to seek outside financing for RG Steel,

leaning heavily on our statement in SUPERVALU, Inc. v. Board of Trustees of Southwest

Pennsylvania & Western Maryland Teamsters & Employers Pension Fund that “[t]he main

issue . . . is whether SUPERVALU violated [§ 1392(c)] by entering the [transaction at

issue].”20 But SUPERVALU did not limit the “evade or avoid” inquiry to the decision to

seek out a particular type of transaction. Rather, under SUPERVALU, we must determine

whether the decision to enter a particular transaction as executed was motivated by an

improper purpose.21 As the District Court put it, the Arbitrator answered that question in

the affirmative by “examin[ing] the ‘principal purpose that motivated the decision’ to

engage in the Cerberus transaction, and then examin[ing] the ‘principal purpose that

motivated the decision’ about how to do so.”22 He found that the former decision was not

motivated by a desire to evade or avoid withdrawal liability, but the second decision was.

That was not error.

       Finally, Renco claims that the switch from permanent warrants to membership units

was merely intended to clarify the parties’ existing agreement, and therefore could not

possibly be the sole support for a finding that the transaction as a whole had an illegitimate

purpose. This falsely assumes that the Arbitrator’s finding was based solely on the change


20
   500 F.3d 334, 340 (3d Cir. 2007).
21
   Id. at 341–42.
22
   JA 32 (citing Sherwin-Williams, 158 F.3d at 395).
                                               8
to membership units. The District Court noted that “the Arbitrator . . . did not rely solely

on the structure of the Cerberus Transaction.”23 Instead, he cited Renco’s repeated requests

for the change in structure; its efforts to conceal the transaction from the PBGC after the

agency expressed withdrawal liability concerns; the amount of withdrawal liability at stake;

and the “less than credible testimony of Renco’s various witnesses.”24 We defer to the

Arbitrator’s well-supported findings of fact and find no error in his, or the District Court’s,

conclusions of law. Therefore, we will affirm the Withdrawal Liability Decision in full.

                                              V.

       Renco also disputes its obligations under two provisions of ERISA § 4219 (codified

at 29 U.S.C. § 1399), which governs interim payments during withdrawal liability disputes:

§ 1399(b), which requires plan sponsors to provide notice and demand of withdrawal

liability to employers; and § 1399(c)(2), which requires employers to make interim

payments beginning 60 days post-notice, notwithstanding any pending withdrawal liability

challenges. Because Renco’s arguments lack sufficient merit, we will affirm the District

Court’s order declining to dismiss the interim payments action.

       We first address the issue of standing. SPT asserts that Renco waived any right to

appeal its interim payments obligation in the parties’ consent order. Not so. The consent

order explicitly reserves Renco’s right to “contest the withdrawal liability, and/or the

amount of the withdrawal liability[.]”25 SPT’s cases relating to consent judgments that

resolve a case with finality are misplaced here, where the consenting party merely agreed


23
   JA 31.
24
   Id.
25
   JA 2622.
                                              9
(in relevant part) to pay the principal amount assessed by an arbitrator.26 Renco had

standing to appeal the District Court’s order denying its motion to dismiss the interim

payments action.

       Nevertheless, Renco has not shown any basis for absolving its obligation to make

payments. Renco cites Board of Trustees of Trucking Employees of North Jersey Welfare

Fund, Inc. – Pension Fund v. Centra,27 which stated in a footnote that “a Fund may not

collect even interim payments” until “a court makes the threshold determination that a

company is a member of a control group.”28 Centra does not control here. There, the

parties disputed whether Centra had entered a company’s control group in a pre-withdrawal

acquisition, so the withdrawal liability inquiry necessitated a threshold legal determination

of the defendant’s controlled group status before arbitration could begin.29 On the other

hand, in an “evade or avoid” context, the controlled group inquiry is inseparable from the

arbitrator’s determination of the transaction’s purpose.30 Thus, the parties’ dispute did not

toll Renco’s payments obligation, which began 60 days after SPT’s demand.

       We also find that SPT’s April 14, 2015, email setting out calculations for withdrawal

liability payments satisfies the notice and demand requirements of § 1399(b). Renco points

out that the email indicated a willingness on SPT’s part to negotiate the payment



26
   See In re Odyssey Contracting Corp., 944 F.3d 483, 489 (3d Cir. 2019); Keefe v. Prudential
Prop. & Cas. Ins. Co., 203 F.3d 218, 223 (3d Cir. 2000); cf. Brzozowski v. Corr. Physician
Servs., Inc., 360 F.3d 173, 176–77 (3d Cir. 2004); Verzilli v. Flexon, Inc., 295 F.3d 421, 425 (3d
Cir. 2002).
27
   983 F.2d 495 (3d Cir. 1992).
28
   Id. at 502 n.10.
29
   Id. at 501.
30
   See Flying Tiger Line v. Teamsters Pension Tr. Fund of Phila., 830 F.2d 1241 at 1248, 1250
(3d Cir. 1987).
                                                10
calculations. But nothing in the MPPAA states that a notice and demand must memorialize

a final agreement between the parties; indeed, the statute contemplates disputes over

payment amounts and schedules.31 Renco also asserts that the term “demand” requires “an

assertion of rights” or “an imperative request” that Renco make payments immediately,

and the term “schedule” requires a breakdown of “when payments were allegedly due.”32

But the email contained both: it asserted SPT’s position regarding its right to seek

withdrawal liability from Renco, and calculated 11 quarterly payments, setting out a

predictable schedule if the MPPAA’s default 60-day deadline were applied to the first

payment.33 For these reasons, the District Court correctly declined to dismiss the interim

payments action.

       The final issue on appeal is the proper interest rate for the interim payments. We

hold that the District Court was right to apply the “default” rate covering actions for

delinquent plan contributions under 29 U.S.C. § 1132(g)(2) and 26 U.S.C. § 6621.34

       Renco asserts that the court should have applied the PBGC’s rate in 29 C.F.R. §

4219.32(b), as set out in the MPPAA’s section covering unpaid withdrawal liability (29

U.S.C. § 1399(c)(6)). Courts are split on the issue of whether § 1132(g)(2) or § 1399(c)(6)

should apply to interim payments in a withdrawal liability dispute.35 We find those cases


31
   See 29 U.S.C. § 1399(c)(2) (mandating payments “notwithstanding any request for review or
appeal of determinations of the amount of such liability or of the schedule”).
32
   Op. Br. 89–90 (internal quotation marks and emphasis omitted).
33
   Renco also argues that the Magistrate and Arbitrator erred by using a “substantial compliance”
standard to find that the email met the statute’s requirements. We need not opine on this issue
because the email strictly complies with § 1399(b).
34
   See § 1132(g)(2) (instructing courts to apply the underpayment rate set out in 26 U.S.C. §
6621(a)(2)).
35
   See GCIU-Emp. Ret. Fund v. Quad/Graphics, Inc., 2017 WL 1903102, at *6 (C.D. Cal. May
8, 2017) (collecting cases).
                                               11
applying § 1132(g)(2) more persuasive: Section 1132(g)(2) specifically covers actions to

compel disputed withdrawal liability payments (as here),36 while § 1399(c)(6) appears to

apply to the collection of overdue withdrawal payments when liability is not disputed.37

And application of § 1132(g)(2)’s higher rate in the context of a withdrawal liability dispute

is in keeping with that section’s purpose to deter unnecessary litigation by employers.38

Thus, the District Court was correct not to use the PBGC’s rate.

       Section 1132(g)(2) provides that the IRS’ default underpayment rate under § 6621

applies unless the pension plan specifies a different rate. SPT argues that the District Court

should have used the delinquent contributions rate in the Plan’s Declaration of Trust, which

is silent on unpaid withdrawal liability. Here, too, the District Court had it right. ERISA

requires that we treat delinquent contribution and withdrawal liability actions “in the same

manner.”39 Accordingly, if a plan specifies an interest rate for delinquent contributions, it

should be used in a delinquent contributions action. And if a plan specifies a rate for

withdrawal liability payments, it should be used in a withdrawal liability action. This is a




36
   See id.
37
   See Carriers Container Council, Inc. v. Mobile S.S. Ass’n., Inc., AFL-CIO Pension Tr., 948
F.2d 1219, 1227 (11th Cir. 1991) (“[T]he most reasonable construction of ERISA is that §
1132(g)(2) applies exclusively when suit has been filed regarding an employer’s withdrawal
liability.”). Renco cites cases applying the PBGC rate in actions to compel overdue withdrawal
liability payments, casting doubt on the District Court’s statement that “it appears . . . § 4219.32
applies only where overdue withdrawal payments are collected before litigation commences.”
But Renco’s cases are distinguishable: none involved an action disputing the fact or principal
amount of the employer’s withdrawal liability.
38
   See United Auto Workers Loc. 259 Soc. Dep’t. v. Metro Auto Ctr., 501 F.3d 283, 295 (3d Cir.
2007).
39
   29 U.S.C. § 1451(b).
                                                 12
withdrawal liability action, and the plan specifies no withdrawal liability rate.40 Therefore,

the default rate in § 6621 applies.41

                                                VI.

       For the foregoing reasons, the orders and judgments of the District Court will be

affirmed.




40
   We agree with the District Court’s decision not to follow Quad/Graphics’ finding that “the
interest rate . . . in the trust agreement appli[es] to delinquent withdrawal payments even though
on their face they apply only to delinquent contributions.” 2017 WL 1903102 at *5.
41
   Trustees. of the Amalgamated Insurance Fund v. Sheldon Hall Clothing, Inc., 862 F.2d 1020
(3d Cir. 1988), is inapposite. In that case, we applied a plan’s specified interest rate to interim
payments under § 1132(g)(2), but neither the Court nor the parties stated whether the plan’s interest
rate was for withdrawal liability payments or delinquent contributions. Id. at 1023.

                                                 13